DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 24, 36 and 45, the limitation “the operative surface of the pressure sensor ... that forms at least part of a refill port of the IMD” lacks of description.  In the claims 21 and 43, a pressure sensor within the housing; where in the pressure sensor comprising an operative surface configured to mate to the fluid enclosure wall.  In other words, the pressure sensor (in claim 21, 33 & 43) is referring to pressure sensor 112, as shown in marked up Fig. 5A.  The pressure sensor 112 in marked-up Fig. 5A is not formed as least part of a refill port of the IMD, as required in the claimed invention.  The specification does not define a location of the refill port. Examiner guesses that the valve 118 is located at a refill port 
               
    PNG
    media_image1.png
    271
    450
    media_image1.png
    Greyscale

Examiner acknowledges that there are multiple pressure sensors can be located within the IMD, for example: the pressure sensors 112A, 112B as shown in Fig. 4; wherein the pressure sensor 112A is located near the refill port 105.  However, the operative surface of the pressure sensor 112A & 112B in Fig. 4 are not partially defined the fluid enclosure wall.
In claims 25 and 37, for similar reason as stated in the claim 24, 36 & 45 above, the pressure sensor 112 in Fig. 5A including an operative surface configured to mate to the fluid enclosure wall (as required in claims 21 and 33); however, the fluid enclosure of the pressure sensor 112 is not positioned adjacent to a refill port of the IMD.  Based on the Fig. 4, the pressure sensor 112B is located adjacent to a refill port 108 of the IMD.  However, the pressure sensor 112B is not mating to the fluid enclosure wall, as required in claim 21.  The marked up Fig. 5 shows that the operative surface of the pressure sensor 113 is positioned adjacent to electronic components 120, or flexible circuit 116. 
In claims 26, 38 and 46, for similar reason as stated in the claims 24-25, 36-37 & 45 above, the marked up Fig.5A does not shows that the operative surface of pressure sensor 112 (or the fluid enclosure formed by the pressure sensor 112) defining a part of a fluid channel between a refill port of the IMD and a reservoir of the IMD. 

Allowable Subject Matter
Claims 21-23, 27-35, 39-44 & 47 are allowed.
Although the independent claims 21, 31, 33 & 43 are allowed; claims 24-26, 36-38, 45-46 involve 112, 1st paragraph above.  Therefore, these claims 21, 31, 33 & 43 are not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783